Title: James Monroe to Thomas Jefferson, [22] January 1816
From: Monroe, James
To: Jefferson, Thomas


            
              Dear Sir
               washington Jany. 22 1816
            
            The letters to Dr Jackson & mr Appleton received with yours of the 16th shall be forwarded by the first opportunity, of which, many, frequently offer. you will settle the question between mr Short and me, whenever it may be most convenient to yourself & the arbitrators. my attendance is altogether unnecessary. I will instruct a mr York who has succeeded mr Byrd in the managment of my farm, to allow your agent, to trim my vines, & take from them whatever he thinks fit. If he will perform that office, on all of them, I will make him a just compensation, as old Richard, I fear, does not understand it, and Byrd is otherwise engaged. mr Lamotte has very strong claims to the consulate at Havre. I experienc’d in my intercourse with him while in France, a conduct deserving in all respects great confidence & esteem. A mr I. C. Barnett, has been consul at that port many years, tho’ as the port was blockaded, he resided at Paris, & was under the Louisiana convention a commissr. He is I presume not unknown to you. The late war has thrown on the govt, from the army & flotilla service, many applicants, some of great merit, who are destitute of all resource, and willing to make experiments in any line to gain a living. Altho’ they are not, in many instances, qualified for such a trust, and there is a strong sentiment, that they ought to pursue in private life industrious occupations, yet their claim is felt in all cases when put in competition with foreigners. There is not in truth a single consulate held by one of the latter description, no matter how long, that there are not many applications for, supported too by members of Congress, who have uniformly supported the government.
            I send you a letter, which I have just receivd from Genl Scott at Paris, which gives a correct view, as I presume, of the state of that wretched country. By a letter of  the 3d of Decr. from our consul at Bordeaux, I find that in behalf of the allies, by way of indemnity for restoring order in France & Europe generally, by the suppression of the late mov’ment of Boniparte, comprizing a vast additional sum to England on acct of spoliations since 1793., there is to be paid by her govt about 400.000.000. of dolrs, in 5 years. A copy of the treaty as publish’d is receiv’d, and will be republished here without delay. Return me genl Scotts letter after perusing it.
            On the return of Ferdinand to Spain, the President appointed mr Erving minister to him, & instructed Mr Erving to state that he had objections to the recognition of Mr Onis of a personal nature, which induc’d a preference to the reception of another, but that if he asked it as a personal favor, Mr Onis would be receiv’d. This was finally done, in the Spanish mode, of doing business involving sentiment, rather adding, to preceding insults, than making reparation for them. There being however no justifiable reason for declining longer to restore the diplomatic intercourse, Onis was receiv’d. To this measure there were other considerations of weight. without it, no accomodation could be made with Spain, nor could any step of any kind, be taken with advantage, untill a fair experiment to obtain an accomodation was made. Shortly after his reception he demanded 1st the restitution of west Florida, 2. the apprehention of Toledo, Humbert & others, leaders of the spanish patriots, their trial & punishment. 3d the exclusion of the flags of Bunoz Ayres Carthagena &ca from the ports of the U States. There were two modes of replying to his letters, one by confining the answer strictly to a defense of the conduct of the govt, the other by taking a review of the conduct of Spain for many years past, shewing that by spoliations, the suppression of the deposit at N Orleans, &ca, she had merited & invited war, which, had not this govt, indulged feelings of moderation, would probably have been adopted. The latter was preferr’d, in executing which, the surrender of W. Florida has been refused; the punishment of Toledo & others, their acts occurring beyond our jurisdiction, stated to be a case to which our laws do not extend; & that orders have been sometime since given to admit the vessels of all countries without regard to their flags, pirates excepted. The ground taken in each instance, is believd to be solid, in regard to spain, and such as will be approved here, & satisfactory to the colonists; while a door is opend to the spanish govt, to settle our differences, by mutual cessions, amicably, to which, it is invited.
            
              I am very respectfully & sincerely your friend
              Jas Monroe
            
          